                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

IN RE: PAUL C. LARSEN. P.A.


LUIS E. RIVERA, II ,

                  Plaintiff,

v.                                                          Case No.: 2:19-cv-860-FtM-38

PAUL C. LARSEN and PAUL C.
LARSEN P.A.,

                Defendants.
                                                 /

                                                ORDER 1

        This case comes before the Court on sua sponte review of the docket. Appellant

Luis E. Rivera, II filed his Notice of Appeal on December 4, 2019, and the Clerk notified

the parties of the availability of the record on January 7, 2020. In an appeal from a

bankruptcy court, the appellant must file a “brief within 30 days after the docketing of

notice that the record has been transmitted or is available electronically.” FED. R. BANKR.

P. 8018. Rivera’s brief was due on February 6, 2020, but he did not file a brief or request

an extension of time to do so.

        Accordingly, it is now

        ORDERED:




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
      Appellant Luis E. Rivera, II is ORDERED to show cause, in writing, on or before

March 4, 2020, why this appeal should not be dismissed for failure to prosecute. Failure

to comply with this Order will result in dismissal of the appeal without further

notice.

      DONE and ORDERED in Fort Myers, Florida this 26th day of February 2020.




Copies: All Parties of Record




                                           2
